Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 16, 2017

                                     No. 04-16-00715-CV

             IN RE M.L.D.R.E., D.A.E., A.A.E., AND Y.M.E., CHILDREN,

                  From the County Court at Law, Val Verde County, Texas
                               Trial Court No. 3147-CCL
                      Honorable Sergio J. Gonzalez, Judge Presiding


                                        ORDER

      Appellant’s second motion for extension of time to file the appellant’s brief is granted.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court